In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-13-00082-CV


                    IN THE INTEREST OF K.E. AND R.E., CHILDREN

                           On Appeal from the 47th District Court
                                  Armstrong County, Texas
                  Trial Court No. 2374, Honorable Dan L. Schaap, Presiding

                                        June 6, 2013

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       S.E., the father, appearing pro se, appeals the final order of the trial court in this

parental-rights termination case.1 M.E., the mother, also appeals.


       By letter of May 10, 2013, we notified the father of two matters pertaining to his

appeal requiring immediate attention. First, the filing fee was unpaid. Second, the

father’s notice of appeal was untimely although filed within the fifteen-day extension

period authorized by appellate rule 26.3. Tex. R. App. P. 26.3. We granted the father

ten days, on peril of dismissal, to pay the filing fee or file an affidavit of indigence and to

       1
         See Tex. R. App. P. 9.8(b) (use of initials or other alias to protect identity of
minor in parental-rights termination cases).
file a written explanation reasonably explaining the need for additional time to file his

notice of appeal. See Tex. R. App. P. 5, 26.3, 42.3(a) and (c); Kidd v. Paxton, 1 S.W.3d
309 (Tex.App.—Amarillo, 1999, pet. denied).


       The father did not pay the filing fee or file an affidavit of indigence nor did he file

a writing explaining the need for additional time to file his notice of appeal.


       Accordingly, the appeal of S.E. is dismissed. See Tex. R. App. P. 5, 42.3(a) and

(c). The appeal of the mother remains pending.




                                                  Per Curiam




                                              2